internal_revenue_service index number number release date cc dom p si plr-103888-99 in re legend taxpayer dear this responds to your date letter on behalf of your client taxpayer in which you request rulings as to the following whether the communications excise_tax imposed by sec_4251 of the internal_revenue_code applies to amounts paid to taxpayer for its telecommunications based processing transactions and software download services the services whether amounts paid_by taxpayer to purchase bulk telecommunication services from communications providers are subject_to the sec_4251 tax taxpayer has represented the following taxpayer produces a variety of hardware and software for data communication and electronic commerce via third party gateways and routers between merchants’ point-of-service transaction terminals pos and financial service providers taxpayer offers the services to its subscribers by using the services merchants can access taxpayer’s customers the financial service providers for determination of credit information taxpayer purchases bulk communication capacity from a communications provider which it uses in providing the services to its customers taxpayer uses the phrase bulk communications_services to describe the large amount of communications time purchased by taxpayer to use taxpayer’s system for access to the financial service provider’s host systems a merchant’s pos dials a toll-free number connection the call is immediately routed to and answered by taxpayer’s modem hardware thereafter taxpayer connects the merchant’s pos system with the financial service provider’s host computers connection data from the financial service providers is thereafter transmitted along the same route back to the merchant’s pos system a similar process occurs for software downloads to the pos terminals from the financial service provider’s host systems connection is made over local or toll telephone lines taxpayer purchases the number service from a long distance carrier and the carrier collects the communications excise_tax from taxpayer connection occurs using a private network over dedicated lines and once the call enters taxpayer’s modem network it is sent over the internet and is capable of transmitting data only because of encryption hardware only taxpayer’s customers have access to taxpayer’s network further the network system does not permit intercommunication among subscribers sec_4251 imposes a tax on amounts paid for communications_services the term communications_services means local_telephone_service toll_telephone_service and teletypewriter_exchange_service sec_4251 provides that the tax is paid_by the person paying for the service under sec_4291 the person receiving the payment for the service is responsible for collecting the tax from the person making the payment sec_4252 defines local_telephone_service as the access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in the term local_telephone_service does not include any service which is a toll_telephone_service or a private_communication_service sec_4252 defines toll_telephone_service as a telephonic quality communication for which a there is a toll_charge which varies in amount with the distance and elapsed transmission time of each individual communication and b the charge is paid within the united_states and a service which entitles the subscriber upon payment of a periodic charge determined as a flat amount or upon the basis of total elapsed transmission time to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located sec_4252 defines teletypewriter_exchange_service as the access from a teletypewriter or other data station to the teletypewriter exchange system of which such station is a part and the privilege of intercommunication by such station with substantially_all persons having teletypewriter or other data stations constituting a part of the same teletypewriter exchange system to which the subscriber is entitled upon payment of a charge or charges whether such charge or charges are determined as a flat periodic amount on the basis of distance and elapsed transmission time or in some other manner the term teletypewriter_exchange_service does not include any service which is local_telephone_service revrul_74_402 1974_2_cb_362 holds that amounts paid for a switched digital data communication service which provides high speed transmission of computer and other data messages between the subscriber’s offices at various locations but does not permit intercommunication with other subscribers to the service are not subject_to the tax on communications_services revrul_79_245 1979_2_cb_380 holds that amounts paid to the local telephone company for the local_telephone_service that is used with teleprocessing equipment is subject_to the tax on communications_services local_telephone_service toll_telephone_service and teletypewriter_exchange_service as defined in sec_4252 all provide the privilege of intercommunication between substantially_all persons constituting a part of the respective system in the case at hand taxpayer does not provide local toll or teletypewriter_exchange_service to its customers because the services do not permit intercommunication with other subscribers to the service additionally although taxpayer uses communications_services in providing the services it does not resell those services as such to its customers as in revrul_79_245 the communications_services purchased by taxpayer provide taxpayer with the privilege of voice quality communication with substantially_all persons in the system it is immaterial whether taxpayer chooses to exercise that privilege accordingly based on the representations made amounts paid to taxpayer for the services are not subject_to the communications excise_tax imposed by sec_4251 consequently taxpayer has no collection obligation under sec_4291 with respect to these amounts amounts paid_by taxpayer to purchase bulk telecommunications services are subject_to the communications excise_tax imposed by sec_4251 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by ruth hoffman senior technical reviewer branch enclosures copy of this letter copy for sec_6110 purposes
